                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     CAROL MEYERS,                                       Case No. 17-CV-04946-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART,
                                                                                             DENYING IN PART WITH
                                  14             v.                                          PREJUDICE, AND DENYING IN PART
                                                                                             WITHOUT PREJUDICE
                                  15     KAISER FOUNDATION HEALTH PLAN                       ADMINISTRATIVE MOTION TO FILE
                                         INC,                                                UNDER SEAL
                                  16
                                                        Defendant.                           Re: Dkt. No. 82
                                  17

                                  18          On December 11, 2018, the Court denied without prejudice the parties’ numerous motions
                                  19   to seal and instructed the parties’ on how to properly renew their requests. ECF No. 78. Before the
                                  20   Court is a joint administrative motion to file confidential information under seal filed by Plaintiff
                                  21   Carol Meyers and Defendant Kaiser Foundation Health Plan, Inc. (“Kaiser”) on December 20,
                                  22   2018. ECF No. 82 (“Mot.”). For the following reasons, the Court GRANTS in part, DENIES in
                                  23   part with prejudice, and DENIES in part without prejudice the instant motion to seal.
                                  24          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  25   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of
                                  26   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  27
                                                                                         1
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   U.S. 589, 597 & n.7 (1978)). Thus, when considering a sealing request, “a strong presumption in

                                   2   favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   3           Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   4   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   5   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   6   supported by specific factual findings” that outweigh the general history of access and the public

                                   7   policies favoring disclosure. Kamakana, 447 F.3d at 1178–79 (9th Cir. 2006). Compelling reasons

                                   8   justifying the sealing of court records generally exist “when such ‘court files might have become a

                                   9   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                  10   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon, 435

                                  11   U.S. at 598). However, “[t]he mere fact that the production of records may lead to a litigant’s

                                  12   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the
Northern District of California
 United States District Court




                                  13   court to seal its records.” Id.

                                  14           Records attached to motions that are “not related, or only tangentially related, to the merits

                                  15   of a case,” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  16   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  17   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  18   only tangentially related, to the underlying cause of action.” (internal quotation marks omitted)).

                                  19   Parties moving to seal records attached to motions unrelated or only tangentially related to the

                                  20   merits of a case must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of

                                  21   Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d at 1179–80. The

                                  22   “good cause” standard requires a “particularized showing” that “specific prejudice or harm will

                                  23   result” if the information is disclosed. Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  24   Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  25   examples or articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d

                                  26   470, 476 (9th Cir. 1992).

                                  27
                                                                                          2
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1          In addition, parties moving to seal documents must comply with the procedures established

                                   2   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                   3   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                   4   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be narrowly

                                   5   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                   6   Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a “declaration

                                   7   establishing that the document sought to be filed under seal, or portions thereof, are sealable,” a

                                   8   “proposed order that is narrowly tailored to seal only the sealable material,” and a proposed order

                                   9   that “lists in table format each document or portion thereof that is sought to be sealed,” as well as

                                  10   an “unredacted version of the document” that “indicate[s], by highlighting or other clear method,

                                  11   the portions of the document that have been omitted from the redacted version.” Id.

                                  12          The first question before the Court is whether the instant motions to seal are subject to the
Northern District of California
 United States District Court




                                  13   good cause or compelling reasons standard. Here, the briefing and exhibits that the parties seek to

                                  14   seal are for purposes of a bench trial. As such, the documents, by definition, have more than a

                                  15   tangential relation to the merits of the case, and therefore the “compelling reasons” standard

                                  16   applies. See Ctr. for Auto Safety, 809 F.3d at 1101; see, e.g., Federal Trade Commission v.

                                  17   DIRECTV, Inc., No. 15-cv-1129-HSG, 2017 WL 840379, at *2 (N.D. Cal. Mar. 3, 2017) (applying

                                  18   “compelling reasons” standard to trial exhibits in bench trial).

                                  19          The Court now turns to the substance of the instant joint sealing motion. Specifically, the

                                  20   parties seek to seal (1) initial filings by the parties that included the name of Plaintiff’s minor

                                  21   daughter, (2) portions of Defendant Kaiser’s opening and responsive trial brief, and (3) exhibits

                                  22   filed in connection with the bench trial. See Mot. The Court addresses each in turn below.

                                  23          First, the Court agrees that compelling reasons exist to seal the parties’ filings that included

                                  24   the name of the Plaintiff’s minor daughter. On November 26, 2018, the Court held that Federal

                                  25   Rule of Civil Procedure 5.2(a) requires that the minor’s name be redacted in all filings with the

                                  26   Court and that the parties had failed to comply with Rule 5.2(a) because their filings included the

                                  27
                                                                                          3
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   minor’s name. ECF No. 64 (“November 26, 2018”). In light of this, the Court locked all of the

                                   2   parties’ improper filings and ordered the parties to “refile using only the minor’s initials.” See id.

                                   3   Since then, the parties have filed corrected versions of their original filings without the Plaintiff’s

                                   4   minor daughter’s name. The Court agrees with the parties that compelling reasons exist to

                                   5   continue to seal the parties’ original filings containing the minor’s name from public view.

                                   6           However, the Court finds that Kaiser failed to comply with the Court’s November 26, 2018

                                   7   Order when Kaiser filed its corrected documents. The Court had ordered the parties to “refile

                                   8   using only the minor’s initials.” ECF No. 64. Despite the Court’s specific instructions, Kaiser

                                   9   refiled and merely blacked out the name of the minor. See, e.g., ECF Nos. 66, 68. Therefore,

                                  10   Kaiser is ordered to refile its documents again, this time editing the text of the documents so that

                                  11   they include the minor’s initials.

                                  12           Second, Kaiser seeks to seal portions of its opening and responsive trial brief (refiled at
Northern District of California
 United States District Court




                                  13   ECF Nos. 66 and 68)1 that Kaiser argues contain “confidential information regarding mental

                                  14   health treatment provided to a minor child.” See Mot. at 6–7. The Court DENIES Kaiser’s request

                                  15   without prejudice for two reasons. First, the portions of the opening and responsive trial brief that

                                  16   Kaiser seeks to seal are not narrowly tailored as required by Civil Local Rule 79-5(d) because the

                                  17   requested redactions include information, for instance, about the claim reimbursement and appeals

                                  18   process as well the name of Elevations RTC/Seven Stars, that has already been publicly disclosed

                                  19   in this litigation in the Plaintiff’s trial brief and the Court’s findings of fact and conclusions of law.

                                  20   See ECF Nos. 74, 76. Second, in making its request, Kaiser failed to comply with the Court’s

                                  21   previous sealing order that instructed that the renewed sealing request should include a chart that

                                  22   “includes a row for each document or portion thereof that is sought to be sealed,” ECF No. 78 at 4

                                  23   (emphasis added), because the joint motion to seal’s chart does not provide a specific labeling of

                                  24
                                       1
                                  25    The joint motion to seal refers to the original unredacted filings (ECF Nos. 40-4 and 47-4) when
                                       making the request to redact portions of Kaiser’s opening and responsive brief, which are
                                  26   corrected and available at ECF Nos. 66 and 68. See Mot. at 6–7. Therefore, to be accurate, the
                                       Court refers to the request as pertaining to ECF Nos. 66 and 68 in this paragraph and in the chart
                                  27   below.
                                                                                          4
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   the line or page numbers that Kaiser seeks to seal. Kaiser also failed to attach an “unredacted

                                   2   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                   3   the document that have been omitted from the redacted version.” Id. at 3 (quoting Civ. L. R. 79-

                                   4   5(d)). Because the Court denies Kaiser’s request without prejudice, Kaiser may tailor and renew

                                   5   its request in a joint motion to seal. The parties shall file any joint motion to seal within seven

                                   6   days of this Order. The joint motion to seal shall comply with the instant order and the Court’s

                                   7   December 12, 2018 sealing order. See ECF No. 78.

                                   8           Third, of the exhibits that were filed in connection with the bench trial, the Court finds that

                                   9   the exhibits fall into three different categories. The first category of exhibits consists of the

                                  10   minor’s medical records and information related specifically to the minor’s medical history and

                                  11   treatment. The Court agrees that compelling reasons exist to seal the personal and medical

                                  12   information of the minor in this case. This information is sealable because of the strong interest in
Northern District of California
 United States District Court




                                  13   “preserv[ing] privacy in a matter of sensitive and highly personal nature.” Jane Roes 1-2 v. SFBSC

                                  14   Mgmt LLC, 77 F. Supp. 3d 990, 993 (N.D. Cal. 2015); see also Hunt v. Cont’l Cas. Co., 2015 U.S.

                                  15   Dist. LEXIS 122228, 2015 WL 5355398, *3 (N.D. Cal. Sept. 14, 2015) (holding that plaintiff’s

                                  16   “interest in preserving the privacy of her sensitive mental health records” constituted a compelling

                                  17   reason to seal those records). The personal information of the minor, including birth year and

                                  18   home address, is also justified in order to “protect [the minor’s] privacy interest[s] and to prevent

                                  19   exposure to harm or identify theft.” Nursing Home Pension Fund v. Oracle Corp., 2007 U.S. Dist.

                                  20   LEXIS 84000, 2007 WL 3232267, at *2 (N.D. Cal. Nov. 1, 2007).

                                  21           The second category of exhibits have to do with benefits claims and appeals

                                  22   correspondence. The Court finds specifically as to Kaiser’s letters explaining the denial of benefits

                                  23   and Kaiser’s records regarding the status of the benefits claims that the presumption favoring

                                  24   disclosure of these documents is not outweighed by compelling reasons. The subject matter of

                                  25   Kaiser’s denial of benefits and Plaintiff’s appeal is directly at issue in this lawsuit and the minor’s

                                  26   name and personal information (such as birth year and home address) can easily be redacted from

                                  27
                                                                                           5
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   these documents to protect the minor’s medical privacy rights. Compare Nursing Home Pension

                                   2   Fund, 2007 WL 3232267, at *2 (discussing the protection of personal information, including birth

                                   3   year and address).

                                   4          As for the billing records, however, the Court agrees with the parties that these documents

                                   5   cannot easily be redacted to protect the minor’s medical privacy rights and that sealing is

                                   6   appropriate. The Court similarly seals Plaintiff’s level one appeals letter to Kaiser because it finds

                                   7   that the document contains sensitive information about the minor’s personal and medical

                                   8   information that cannot be easily redacted to protect the minor’s medical privacy rights.

                                   9          The third category of exhibits are miscellaneous documents that the parties have labeled in

                                  10   their chart as documents regarding Plaintiff’s appeal that contain information such as a screenshot

                                  11   of a web search (which is publicly accessible), a copy of Kaiser’s Plan (of which versions have

                                  12   already been made public by the parties), and a complaint in a proceeding against Kaiser before
Northern District of California
 United States District Court




                                  13   the Department of Managed Health Care of the State of California (which is a public document).

                                  14   The Court finds that compelling reasons do not exist to seal these documents because these

                                  15   documents are already public and do not pertain to the minor’s medical history and treatment. The

                                  16   parties have not provided any other reason for sealing those documents.

                                  17          Accordingly, with the Ninth Circuit’s sealing case law in mind, the Court rules on the

                                  18   instant motion as follows:

                                  19    Dkt. No./Bates         Document(s) Description            Page/Line          Court’s Ruling
                                  20     Number(s)
                                        ECF No. 1           Plaintiff’s Complaint (containing    Entire         GRANTED.
                                  21                        minor child’s name; refiled at       Document
                                  22                        ECF No. 72)
                                        ECF No. 12          Defendant Kaiser’s Answer            Entire         GRANTED.
                                  23                        (containing minor child’s name;      Document
                                  24                        refiled at ECF No. 65)
                                        ECF No. 32          Plaintiff’s Joint Discovery Letter   Entire         GRANTED.
                                  25                        Brief (containing minor child’s      Document
                                  26                        name; refiled at ECF No. 73)

                                  27
                                                                                         6
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       ECF No. 39       Plaintiff’s Opening Trial Brief      Entire     GRANTED.
                                   1                    (containing minor child’s name;      Document
                                   2                    refiled at ECF No. 74)
                                       ECF No. 40-4   Defendant Kaiser’s Opening Trial Entire           GRANTED.
                                   3   and ECF No. 41 Brief (containing minor child’s  Document
                                   4                  name; refiled at ECF No. 66)
                                       ECF No. 42       Defendant Kaiser’s Notice of         Entire     GRANTED.
                                   5                    Filing Administrative Record for     Document
                                   6                    Trial (containing minor child’s
                                                        name; refiled at ECF No. 67)
                                   7   ECF No. 45       Plaintiff’s Responsive Trial Brief   Entire     GRANTED.
                                   8                    (containing minor child’s name;      Document
                                                        refiled at ECF No. 75)
                                   9   ECF No. 47-4   Defendant Kaiser’s Responsive          Entire     GRANTED.
                                  10   and ECF No. 48 Trial Brief (containing minor          Document
                                                      child’s name; refiled at ECF No.
                                  11                  68)

                                  12   ECF No. 50       Defendant Kaiser’s Motion            Entire     GRANTED.
Northern District of California




                                                        Regarding the Scope of the           Document
 United States District Court




                                  13                    Administrative Record at Trial
                                                        (containing minor child’s name;
                                  14                    refiled at ECF No. 69)
                                  15   ECF No. 53       Defendant Kaiser’s Notice of         Entire     GRANTED.
                                                        Filing Exhibit 3 as Proposed         Document
                                  16                    Supplement to Plaintiff’s
                                                        Administrative Record
                                  17                    (containing minor child’s name;
                                  18                    refiled at ECF No. 70)
                                       ECF No. 55       Defendant Kaiser’s Opposition to     Entire     GRANTED.
                                  19                    Plaintiff’s Motion Regarding the     Document
                                  20                    Scope of the Administrative
                                                        Record at Trial (containing minor
                                  21                    child’s name; refiled at ECF No.
                                                        71)
                                  22
                                       ECF No. 66       Defendant Kaiser’s Corrected         Portions   DENIED WITHOUT
                                  23                    Opening Trial Brief                             PREJUDICE. Pursuant
                                                                                                        to the Court’s
                                  24                                                                    instructions above, the
                                                                                                        parties may refile as a
                                  25
                                                                                                        joint motion their request
                                  26                                                                    to seal information

                                  27
                                                                                     7
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                    within seven days of this
                                   1                                                                Order.
                                   2   ECF No. 68      Defendant Kaiser’s Corrected      Portions   DENIED WITHOUT
                                                       Responsive Trial Brief                       PREJUDICE. Pursuant
                                   3                                                                to the Court’s
                                   4                                                                instructions above, the
                                                                                                    parties may refile as a
                                   5                                                                joint motion their request
                                                                                                    to seal information
                                   6                                                                within seven days of this
                                                                                                    Order.
                                   7
                                       ECF No. 40-5:   Exhibit 3 to Defendant Kaiser’s   Entire     GRANTED.
                                   8   K1226; K1202;   Proposed Administrative Record    Document
                                       K1203–21        (minor’s medical records)
                                   9
                                       ECF No. 40-5:   Exhibit 3 to Defendant Kaiser’s   Entire     DENIED WITH
                                  10   K1190–1197;     Proposed Administrative Record    Document   PREJUDICE, except for
                                       K1198–1201;     (benefits claims and appeals                 the name, address, and
                                  11
                                       K1227–34;       correspondence)                              birthday of the minor.
                                  12   K1222–25;                                                    The benefits claims and
Northern District of California




                                       K1235–38                                                     appeals correspondence
 United States District Court




                                  13                                                                does not satisfy the
                                                                                                    compelling reasons
                                  14                                                                standard. The parties
                                                                                                    shall refile and redact
                                  15
                                                                                                    only the name, address,
                                  16                                                                and birthday of the
                                                                                                    minor.
                                  17
                                       ECF No. 40-6:   Exhibit 4 to Defendant Kaiser’s   Entire     GRANTED.
                                  18   K1260–71;       Proposed Administrative Record    Document
                                       K1262–66;       (billing records)
                                  19   K1240–47
                                  20   ECF No. 40-6:   Exhibit 4 to Defendant Kaiser’s   Entire     DENIED WITH
                                       K1248–55;       Proposed Administrative Record    Document   PREJUDICE, except for
                                  21   K1256–59;       (benefits claims and appeals                 the name, address, and
                                       K1261; K1267–   correspondence)                              birthday of the minor.
                                  22   70                                                           The benefits claims and
                                                                                                    appeals correspondence
                                  23
                                                                                                    does not satisfy the
                                  24                                                                compelling reasons
                                                                                                    standard. The parties
                                  25                                                                shall refile and redact
                                                                                                    only the name, address,
                                  26
                                  27
                                                                                  8
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                    and birthday of the
                                   1                                                                minor.
                                   2   ECF No. 40-7: Exhibit 5 to Defendant Kaiser’s     Entire     GRANTED.
                                       K1317; K1300– Proposed Administrative Record      Document
                                   3   04            (billing records)
                                   4   ECF No. 40-7:   Exhibit 5 to Defendant Kaiser’s   Entire     DENIED WITH
                                       K1305–12;       Proposed Administrative Record    Document   PREJUDICE, except for
                                   5   K1313–16        (benefits claims and appeals                 the name, address, and
                                   6                   correspondence)                              birthday of the minor.
                                                                                                    The benefits claims and
                                   7                                                                appeals correspondence
                                                                                                    does not satisfy the
                                   8                                                                compelling reasons
                                                                                                    standard. The parties
                                   9
                                                                                                    shall refile and redact
                                  10                                                                only the name, address,
                                                                                                    and birthday of the
                                  11                                                                minor.

                                  12   ECF No. 40-8:   Exhibit 6 to Defendant Kaiser’s   Entire     DENIED WITH
Northern District of California




                                       K1272–79;       Proposed Administrative Record    Document   PREJUDICE, except for
 United States District Court




                                  13   K1280–83;       (benefits claims and appeals                 the name, address, and
                                       K1284–91;       correspondence)                              birthday of the minor.
                                  14   K1292–95;                                                    The benefits claims and
                                       K1296–99                                                     appeals correspondence
                                  15
                                                                                                    does not satisfy the
                                  16                                                                compelling reasons
                                                                                                    standard. The parties
                                  17                                                                shall refile and redact
                                                                                                    only the name, address,
                                  18                                                                and birthday of the
                                                                                                    minor.
                                  19
                                       ECF No. 40-9:   Exhibit 7 to Defendant Kaiser’s   Entire     GRANTED.
                                  20   K612–25         Proposed Administrative Record    Document
                                                       (Plaintiff’s level one appeals
                                  21
                                                       letter)
                                  22   ECF No. 40-9: Exhibit 7 to Defendant Kaiser’s     Entire     GRANTED.
                                       K626; K627–31 Proposed Administrative Record      Document
                                  23
                                                     (billing records)
                                  24
                                       ECF No. 40-9:   Exhibit 7 to Defendant Kaiser’s   Entire     GRANTED.
                                  25   K632–861;       Proposed Administrative Record    Document
                                       K901–1189       (minor’s medical records)
                                  26
                                  27
                                                                                  9
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       ECF No. 40-9:   Exhibit 7 to Defendant Kaiser’s   Entire     DENIED WITH
                                   1   K862 –73;       Proposed Administrative Record    Document   PREJUDICE, except for
                                   2   K2029–31;       (benefits claims and appeals                 the name, address, and
                                       MEYERS0208–     correspondence)                              birthday of the minor.
                                   3   10;                                                          The benefits claims and
                                       MEYERS0276–                                                  appeals correspondence
                                   4   83                                                           does not satisfy the
                                                                                                    compelling reasons
                                   5
                                                                                                    standard. The parties
                                   6                                                                shall refile and redact
                                                                                                    only the name, address,
                                   7                                                                and birthday of the
                                                                                                    minor.
                                   8
                                       ECF No. 40-9:   Exhibit 7 to Defendant Kaiser’s   Entire     DENIED WITH
                                   9   K874–86         Proposed Administrative Record    Document   PREJUDICE. Kaiser’s
                                                       (Kaiser’s Plan)                              Plan does not satisfy the
                                  10                                                                compelling reasons
                                                                                                    standard and, in any
                                  11
                                                                                                    event, is already public
                                  12                                                                information.
Northern District of California
 United States District Court




                                       ECF No. 40-9:   Exhibit 7 to Defendant Kaiser’s   Entire     DENIED WITH
                                  13
                                       K887–88         Proposed Administrative Record    Document   PREJUDICE, except for
                                  14                   (screenshot of web search by                 the second term of the
                                                       Plaintiff)                                   web search. The
                                  15                                                                screenshot of the web
                                                                                                    search does not satisfy
                                  16                                                                the compelling reasons
                                                                                                    standard, and the web
                                  17
                                                                                                    search is publicly
                                  18                                                                accessible. The parties
                                                                                                    shall refile and redact
                                  19                                                                only the second term of
                                                                                                    the web search as done
                                  20                                                                in the Court’s findings of
                                  21                                                                fact and conclusions of
                                                                                                    law. See ECF No. 76 at
                                  22                                                                35, lines 7–14.

                                  23   ECF No. 40-9:   Exhibit 7 to Defendant Kaiser’s   Entire     DENIED WITH
                                       K889            Proposed Administrative Record    Document   PREJUDICE. The
                                  24                   (screenshot of web search by                 screenshot of the web
                                                       Plaintiff)                                   search does not satisfy
                                  25                                                                the compelling reasons
                                                                                                    standard, and the web
                                  26
                                  27
                                                                                 10
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                          search is publicly
                                   1                                                                      accessible.
                                   2   ECF No. 40-9:    Exhibit 7 to Defendant Kaiser’s  Entire           DENIED WITH
                                       K890–900         Proposed Administrative Record Document           PREJUDICE. The
                                   3                    (Accusation in Matter No. 11-543                  Managed Department of
                                   4                    from the California Department                    Health Care Accusation
                                                        of Managed Health Care Brought                    against Kaiser does not
                                   5                    Against Kaiser)                                   satisfy the compelling
                                                                                                          reasons standard and is
                                   6                                                                      public.
                                   7   ECF No. 40-9:    Exhibit 7 to Defendant Kaiser’s        Entire     DENIED WITH
                                       K2020–23 and     Proposed Administrative Record         Document   PREJUDICE, except for
                                   8   ECF No. 44-4:    and Exhibit 2, Part 2 to Plaintiff’s              the name, address, and
                                       K2020–23         Administrative Record (Kaiser’s                   birthday of the minor.
                                   9
                                                        records regarding claims status)                  Kaiser’s records
                                  10                                                                      regarding the claims
                                                                                                          status does not satisfy
                                  11                                                                      the compelling reasons
                                                                                                          standard. The parties
                                  12                                                                      shall refile and redact
Northern District of California
 United States District Court




                                                                                                          only the name, address,
                                  13
                                                                                                          and birthday of the
                                  14                                                                      minor.
                                       ECF No. 40-10:   Exhibit 8 to Defendant Kaiser’s        Entire     GRANTED.
                                  15
                                       K2619–2755       Proposed Administrative Record         Document
                                  16                    (minor’s medical records)
                                       ECF No. 40-11:   Exhibit 9 to Defendant Kaiser’s        Entire     GRANTED.
                                  17
                                       K2756–4124       Proposed Administrative Record         Document
                                  18                    (minor’s medical records)
                                       ECF No. 54-3:    Defendant Kaiser’s Exhibit 3 as        Entire     DENIED WITH
                                  19
                                       K4125–32;        Proposed Supplement to                 Document   PREJUDICE, except for
                                  20   4133–40          Plaintiff’s Administrative Record                 the name, address, and
                                                        (benefits claims and appeals                      birthday of the minor.
                                  21                    correspondence)                                   The benefits claims and
                                                                                                          appeals correspondence
                                  22                                                                      does not satisfy the
                                                                                                          compelling reasons
                                  23
                                                                                                          standard. The parties
                                  24                                                                      shall refile and redact
                                                                                                          only the name, address,
                                  25                                                                      and birthday of the
                                                                                                          minor.
                                  26
                                  27
                                                                                      11
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       ECF No. 54-3:   Defendant Kaiser’s Exhibit 3 as     Entire     DENIED WITH
                                   1   K4141–44        Proposed Supplement to              Document   PREJUDICE, except for
                                   2                   Plaintiff’s Administrative Record              the name, address, and
                                                       (Kaiser’s records regarding                    birthday of the minor.
                                   3                   claims status)                                 Kaiser’s records
                                                                                                      regarding the claims
                                   4                                                                  status does not satisfy
                                                                                                      the compelling reasons
                                   5
                                                                                                      standard. The parties
                                   6                                                                  shall refile and redact
                                                                                                      only the name, address,
                                   7                                                                  and birthday of the
                                                                                                      minor.
                                   8
                                       ECF No. 54-3:   Defendant Kaiser’s Exhibit 3 as     Entire     GRANTED. The records
                                   9   K4145–49        Proposed Supplement to              Document   include sensitive
                                                       Plaintiff’s Administrative Record              information about the
                                  10                   (signed authorized representative              minor’s personal
                                                       form and other claim                           information that cannot
                                  11
                                                       correspondence).                               easily be redacted.
                                  12   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s    Entire     GRANTED.
Northern District of California
 United States District Court




                                       K251; K260–     Administrative Record (billing      Document
                                  13
                                       302; K311–12;   and claims records)
                                  14   K321–22;
                                       K331–32;
                                  15   K341–43;
                                       K352–55;
                                  16   K364–92;
                                       K397–98;
                                  17
                                       K407–08;
                                  18   K557–66;
                                       K579; K596–
                                  19   606; K611
                                  20   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s    Entire     DENIED WITH
                                       K252–K259;      Administrative Record (benefits     Document   PREJUDICE, except for
                                  21   K303–K310;      claims and appeals                             the name, address, and
                                       K313–20;        correspondence)                                birthday of the minor.
                                  22   K323–30;                                                       The benefits claims and
                                  23   K333–40;                                                       appeals correspondence
                                       K344–51;                                                       does not satisfy the
                                  24   K356–63;                                                       compelling reasons
                                       K393–96;                                                       standard. The parties
                                  25   K399–406;                                                      shall refile and redact
                                       K409–16;                                                       only the name, address,
                                  26   K555–56;
                                  27   K567–78;
                                                                                    12
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       K580–81;                                                      and birthday of the
                                   1   K586–87;                                                      minor.
                                   2   K592–95;
                                       K607–10
                                   3   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                   4   K417–554;       Administrative Record (minor’s     Document
                                       K582–85;        medical records)
                                   5   K588–91

                                   6   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                       K1239           Administrative Record (billing     Document
                                   7                   record)

                                   8   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     DENIED WITH
                                       K1268–69        Administrative Record (benefits    Document   PREJUDICE, except for
                                   9                   claims and appeals                            the name, address, and
                                                       correspondence)                               birthday of the minor.
                                  10                                                                 The benefits claims and
                                                                                                     appeals correspondence
                                  11
                                                                                                     does not satisfy the
                                  12                                                                 compelling reasons
Northern District of California




                                                                                                     standard. The parties
 United States District Court




                                  13                                                                 shall refile and redact
                                                                                                     only the name, address,
                                  14                                                                 and birthday of the
                                                                                                     minor.
                                  15
                                       ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     DENIED WITH
                                  16   K1318–1329      Administrative Record (benefits    Document   PREJUDICE, except for
                                                       claims and appeals                            the name, address, and
                                  17
                                                       correspondence)                               birthday of the minor.
                                  18                                                                 The benefits claims and
                                                                                                     appeals correspondence
                                  19                                                                 does not satisfy the
                                                                                                     compelling reasons
                                  20                                                                 standard. The parties
                                                                                                     shall refile and redact
                                  21
                                                                                                     only the name, address,
                                  22                                                                 and birthday of the
                                                                                                     minor.
                                  23
                                       ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                  24   1330            Administrative Record (billing     Document
                                                       and claims record)
                                  25
                                       ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                  26   K1331–60        Administrative Record (billing     Document
                                                       records)
                                  27
                                                                                    13
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     DENIED WITH
                                   1   K1361–64;       Administrative Record (benefits    Document   PREJUDICE, except for
                                   2   K1366–69;       claims and appeals                            the name, address, and
                                       K1371–82;       correspondence)                               birthday of the minor.
                                   3   K1384–95;                                                     The benefits claims and
                                       K1397–1400;                                                   appeals correspondence
                                   4   K1408–19                                                      does not satisfy the
                                                                                                     compelling reasons
                                   5
                                                                                                     standard. The parties
                                   6                                                                 shall refile and redact
                                                                                                     only the name, address,
                                   7                                                                 and birthday of the
                                                                                                     minor.
                                   8
                                       ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                   9   K1365; K1370;   Administrative Record (billing     Document
                                       K1383; K1396;   and claims records)
                                  10   K1401–07
                                  11   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                       K1420–23        Administrative Record (minor’s     Document
                                  12                   medical records)
Northern District of California
 United States District Court




                                  13   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                       K1424–33;       Administrative Record (minor’s     Document
                                  14   K1454–1683;     medical records)
                                       K1723–2011
                                  15
                                       ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                  16   K1434–47        Administrative Record              Document
                                                       (Plaintiff’s level one appeals
                                  17
                                                       letter)
                                  18   ECF No. 44-3:   Exhibit 2, Part 1 to Plaintiff’s   Entire     GRANTED.
                                       K1448–53        Administrative Record (billing     Document
                                  19
                                                       and claims records)
                                  20   ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                       K1684–95;       Administrative Record (benefits    Document   PREJUDICE, except for
                                  21
                                       K2012–19        claims and appeals                            the name, address, and
                                  22                   correspondence)                               birthday of the minor.
                                                                                                     The benefits claims and
                                  23                                                                 appeals correspondence
                                                                                                     does not satisfy the
                                  24                                                                 compelling reasons
                                                                                                     standard. The parties
                                  25
                                                                                                     shall refile and redact
                                  26                                                                 only the name, address,

                                  27
                                                                                     14
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                     and birthday of the
                                   1                                                                 minor.
                                   2   ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                       K1696–1708      Administrative Record (Kaiser’s    Document   PREJUDICE. Kaiser’s
                                   3                   Plan)                                         Plan does not satisfy the
                                   4                                                                 compelling reasons
                                                                                                     standard and, in any
                                   5                                                                 event, is already public
                                                                                                     information.
                                   6
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                   7   K1709–10        Administrative Record              Document   PREJUDICE, except for
                                                       (screenshot of web search by                  the second term of the
                                   8                   Plaintiff)                                    web search. The
                                                                                                     screenshot of the web
                                   9
                                                                                                     search does not satisfy
                                  10                                                                 the compelling reasons
                                                                                                     standard, and the web
                                  11                                                                 search is publicly
                                                                                                     accessible. The parties
                                  12                                                                 shall refile and redact
Northern District of California
 United States District Court




                                                                                                     only the second term of
                                  13
                                                                                                     the web search as done
                                  14                                                                 in the Court’s findings of
                                                                                                     fact and conclusions of
                                  15                                                                 law. See ECF No. 76 at
                                                                                                     35, lines 7–14.
                                  16
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                  17   K1711           Administrative Record              Document   PREJUDICE. The
                                                       (screenshot of web search by                  screenshot of the web
                                  18                   Plaintiff)                                    search does not satisfy
                                                                                                     the compelling reasons
                                  19
                                                                                                     standard, and the web
                                  20                                                                 search is publicly
                                                                                                     accessible.
                                  21
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s Entire       DENIED WITH
                                  22   K1712–22        Administrative Record            Document     PREJUDICE. The
                                                       (Accusation in Matter No. 11-543              Managed Department of
                                  23                   from the California Department                Health Care Accusation
                                                       of Managed Health Care Brought                against Kaiser does not
                                  24                   Against Kaiser)                               satisfy the compelling
                                  25                                                                 reasons standard and is
                                                                                                     public.
                                  26
                                  27
                                                                                     15
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     GRANTED. The records
                                   1   K2024–28        Administrative Record (signed      Document   include sensitive
                                   2                   authorized representative form                information about the
                                                       and other claim correspondence).              minor’s personal
                                   3                                                                 information that cannot
                                                                                                     easily be redacted.
                                   4
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                   5   K2032–35        Administrative Record (Kaiser’s    Document   PREJUDICE, except for
                                                       records regarding claims status)              the name, address, and
                                   6                                                                 birthday of the minor.
                                                                                                     Kaiser’s records
                                   7
                                                                                                     regarding the claims
                                   8                                                                 status does not satisfy
                                                                                                     the compelling reasons
                                   9                                                                 standard. The parties
                                                                                                     shall refile and redact
                                  10                                                                 only the name, address,
                                                                                                     and birthday of the
                                  11
                                                                                                     minor.
                                  12   ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     GRANTED.
Northern District of California
 United States District Court




                                       K2036–49        Administrative Record              Document
                                  13
                                                       (Plaintiff’s level one appeals
                                  14                   letter)
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     GRANTED.
                                  15
                                       K2050–55        Administrative Record (billing     Document
                                  16                   records)
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     GRANTED.
                                  17
                                       K2056–2285;     Administrative Record (minor’s     Document
                                  18   K2325–2616      medical records)
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                  19
                                       K2286–2297      Administrative Record (benefits    Document   PREJUDICE, except for
                                  20                   claims and appeals                            the name, address, and
                                                       correspondence)                               birthday of the minor.
                                  21                                                                 The benefits claims and
                                                                                                     appeals correspondence
                                  22                                                                 does not satisfy the
                                                                                                     compelling reasons
                                  23
                                                                                                     standard. The parties
                                  24                                                                 shall refile and redact
                                                                                                     only the name, address,
                                  25                                                                 and birthday of the
                                                                                                     minor.
                                  26
                                  27
                                                                                     16
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                   1   K2298–2310      Administrative Record (Kaiser’s    Document   PREJUDICE. Kaiser’s
                                   2                   Plan)                                         Plan does not satisfy the
                                                                                                     compelling reasons
                                   3                                                                 standard and, in any
                                                                                                     event, is already public
                                   4                                                                 information.
                                   5   ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                       K2311–12        Administrative Record              Document   PREJUDICE, except for
                                   6                   (screenshot of web search by                  the second term of the
                                                       Plaintiff)                                    web search. The
                                   7
                                                                                                     screenshot of the web
                                   8                                                                 search does not satisfy
                                                                                                     the compelling reasons
                                   9                                                                 standard, and the web
                                                                                                     search is publicly
                                  10                                                                 accessible. The parties
                                                                                                     shall refile and redact
                                  11
                                                                                                     only the second term of
                                  12                                                                 the web search as done
Northern District of California




                                                                                                     in the Court’s findings of
 United States District Court




                                  13                                                                 fact and conclusions of
                                                                                                     law. See ECF No. 76 at
                                  14                                                                 35, lines 7–14.
                                  15   ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     DENIED WITH
                                       K2313           Administrative Record              Document   PREJUDICE. The
                                  16                   (screenshot of web search by                  screenshot of the web
                                                       Plaintiff)                                    search does not satisfy
                                  17
                                                                                                     the compelling reasons
                                  18                                                                 standard, and the web
                                                                                                     search is publicly
                                  19                                                                 accessible.
                                  20   ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s Entire       DENIED WITH
                                       K2314–24        Administrative Record            Document     PREJUDICE. The
                                  21                   (Accusation in Matter No. 11-543              Managed Department of
                                                       from the California Department                Health Care Accusation
                                  22                   of Managed Health Care Brought                against Kaiser does not
                                  23                   Against Kaiser)                               satisfy the compelling
                                                                                                     reasons standard and is
                                  24                                                                 public.

                                  25   ECF No. 44-4:   Exhibit 2, Part 2 to Plaintiff’s   Entire     GRANTED.
                                       K 2617–18       Administrative Record (minor’s     Document
                                  26                   medical records)

                                  27
                                                                                     17
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1          Where the Court has denied sealing of information with prejudice, but allowed sealing of

                                   2   the name, address, and birthday of the minor, the parties shall refile the above documents

                                   3   consistent with this Order within seven days of this Order.

                                   4   IT IS SO ORDERED.

                                   5   Dated: January 6, 2019

                                   6                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                       18
                                  28   Case No. 17-CV-04946-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
